Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The communication received on 4/15/22 has been entered.  The communication was followed by an interview in response to applicant request received on 4/15/22.
The preliminary amendment received on 12/27/19 has been accepted.
Claims 1-15, 17 and 21-23 have been examined.

Information Disclosure Statement
The examiner reviewed IDS document(s) on 12/27/19 and 6/18/20, carefully considering the art cited within the document(s).  The received IDS documents signed and posted on 3/17/22.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 17 and 21-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because while claim(s) are directed towards a system comprising medium and processor(s) neither the claims nor the specification limit these to hardware element while a skilled in the art would appreciate that processor(s) include the set of instructions and media include wave/signal.  Thus, claims 17 and 21-23 permit the non-statutory embodiment and, as a result, are the subject to 35 USC § 101 rejection.
 Limiting the structure(s) of the claimed system to hardware elements, e.g. “non-transitory [computer readable] medium” (as also exampled in applicant’s para 92 of corresponding USPUB 20200228524) would overcome the rejection.
 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See generally MPEP § 706.02(l)(1) and § 706.02(l)(2).  

Claim(s) 1-6, 11, 17, 21 is/are rejected under 35 U.S.C. 103 unpatentable over Wu (USPUB 20180107814) in view of Riggins (UPSN 6766454), and further in view of Windows NT (as illustrated by Carol A. Siegel, “Windows NT Server Operating System Security Feature“, the chapter in the “Handbook of Heterogeneous Networking” edited by Raj Rajgopal, 1999, ISBN: 9781351072625, pg. 59-1, 1999).
As per claims 1, 3-6, 13 and 17, Wu teaches a method comprising: launching, by a virtual reality device, a first virtual reality environment provided by a first virtual reality application executing on the virtual reality device (Many applications, such as those for gaming, content consumption, and productivity, have been developed to provide user an immersive experience using VR technology… When a user uses a VR device to perform a service, the VR device may identify user interaction operations with virtual elements rendered in the VR scenario using one or more sensors, para 13-14, the first virtual reality application comprising a user  identifier for a first user of the virtual reality device (the user can log-in to the user account to use the VR device … when the service is a VR payment service, the service account of the user can be a payment account. The user's payment account can be associated with the user's fingerprint information after fingerprint registration, para 24-25), wherein the first virtual reality application communicates with a first environment server that provides a plurality of first objects to the first virtual reality application (presenting one or more virtual elements on a virtual reality (VR) scenario of a VR application for initiating a service … The service for the VR shopping can be a payment service such as ALIPAY. The virtual element can be a virtual button presented in the VR shopping scenario. The server for the payment service can be a payment server such as the ALI PAY platform based on a server cluster… When wearing the VR device for VR shopping, the items for sale can be presented to the user in the VR scenario and the user can navigate through the item list, select items, or add items to shopping cart using gestures or movements, abstract, para 37, 39, etc.); displaying, by the virtual reality device, the plurality of first objects in the first virtual reality environment (presenting one or more virtual elements on a virtual reality (VR) scenario of a VR application for initiating a service", abstract), wherein at least one of the plurality of first objects is selectable by the first user (determining whether the one or more interactive operations match one or more predetermined operations for selecting the one or more virtual elements, abstract); receiving, by the virtual reality device, a selection of a first object in the first virtual reality environment by the first user using one or more input devices coupled to the virtual reality application the first object being associated with object data (When wearing the VR device for VR shopping, the items for sale can be presented to the user in the VR scenario and the user can navigate through the item list, select items, or add items to shopping cart using gestures or movements. In some cases, a virtual button (that is, a virtual element) for checkout or payment can be provided when an item is selected or added to the user's shopping cart. The user can use gestures or movements to move an operational focus (for example, a cursor) to the virtual button and use a predetermined gesture(s) or movement(s) to select the virtual button… implementations of the subject matter described in this specification can be implemented on a computer having a display device, for example, a CRT (cathode ray tube), LCD (liquid crystal display), LED (Light Emitting Diode), or plasma monitor, for displaying information to the user and a keyboard and a pointing device, for example, a mouse, trackball, or trackpad by which the user can provide input to the computer, para 39 and 89); in response to a communication from the first environment server as a result of the selection of the first object, launching, by the virtual reality device, an authentication application that provides a private authentication environment received (After fingerprint registration, the VR device can initiate biometric authentication based on the user's fingerprint when the user selects a virtual element to trigger the service. For fingerprint authentication, the fingerprint can be collected by a fingerprint sensor, para 26), the private authentication environment including one or more second objects (In some cases, the VR device can output a static mark or arrow in the user view of the VR scenario, to indicate a relative position of the fingerprint sensor on the VR device. For example, if the fingerprint sensor is mounted on the upper right, front corner of a VR headset, a virtual flickering arrow can be shown in the VR scenario to point to the relative position of the fingerprint sensor. As such, the user can be guided to move the finger towards the upper right corner of her view, to scan the finger for fingerprint recognition, para 29); retrieving, by the authentication application, information relating to a registered biometric template of the first user, the retrieving using the user identifier (if a match between the biometric information and a biometric sample data is found, the service server can further verify whether the received user account information matches the account associated with the matching biometric sample data", para 33); prompting, by the virtual reality device, the first user to provide a biometric sample using the one or more input devices based on the information relating to the registered biometric template of the first user (In some cases, the VR device can output a static mark or arrow in the user view of the VR scenario, to indicate a relative position of the fingerprint sensor on the VR device. For example, if the fingerprint sensor is mounted on the upper right, front corner of a VR headset, a virtual flickering arrow can be shown in the VR scenario to point to the relative position of the fingerprint sensor. As such, the user can be guided to move the finger towards the upper right corner of her view, to scan the finger for fingerprint recognition … The service server can provide a biometric recognition interface to the VR device for receiving the request and submitting the request to the server, para 29 and 32); receiving, by the virtual reality device, the biometric sample from the first user via the one or more input devices (if the fingerprint sensor is mounted on the upper right, front corner of a VR headset, a virtual flickering arrow can be shown in the VR scenario to point to the relative position of the fingerprint sensor. As such, the user can be guided to move the finger towards the upper right corner of her view, to scan the finger for fingerprint recognition, para 29); sending, by the virtual reality device, the biometric sample to the authentication server to determine an authentication result for accessing private data (after biometric information is collected by the VR device, the VR device can generate a biometric recognition request to the service server. The biometric recognition request can include the user's user or service account information and biometric information. The service server can provide a biometric recognition interface to the VR device for receiving the request and submitting the request to the server, para 32); and receiving, by the virtual reality device, the authentication result (After comparing the biometric information and user account information with the corresponding information stored in the biometric characteristic database, the service server can return an authentication result to the VR device, para 33), wherein the first object includes instructional metadata, and wherein the virtual reality application processes the instructional metadata in response to the selection of the first object, the instructional metadata comprises an executable function, and wherein the executable function includes sending data to the authentication application, wherein the executable function initiates the launching of the private authentication environment (user can perform fingerprint authentication prompted in a service interface to access the service in a VR scenario, para 25, 28, etc.), a display of a second object of the plurality of first objects, and wherein selecting the second object includes instructional metadata associated with a second executable function that initiates the launching of the private authentication environment provided by the authentication application (VR device can prompt one or more virtual elements to indicate a mounting position of the fingerprint sensor on the VR device to guide the user to scan the fingerprint sensor for fingerprint recognition, para 28), and a skilled in the art would readily appreciate that the computing functionalities are accomplished by a processor executing instruction stored in readable media.
In Wu’s communication of a client with a remote authentication server, it is not entirely clear that a private authentication environment with the executable function is received from the authentication server.  However, there are essentially two predictable solutions, having any of executed elements stored locally or received from the remote entity, the later being an obvious variant would before the effective filling date of the invention as illustrated by Riggins (upon a request the server send an authentication applet to the client, col. 2 lines 40-54) while offering the predictable benefit of secure network communication.
As per claims 2 and 21, Wu as modified teaches sending the user identifier and the object data to the authentication application and transition from one type of applications (the virtual reality application) to another (authentication application) both coupled to the one more input devices coupled the other (the authentication application) that receives the user identifier and the object data to the authentication application and coupling the one or more input devices to the authentication application (para 26, 37-40, etc.)  
Wu as modified does not teach decoupling the one or more input device from the one type of applications before coupling to another, the authentication application.  However, such solution would have been obvious to one of ordinary skill in the art before the effective filling date of the invention (Windows NT: Windows.exe’s log-on security process triggered by Ctrl+Alt+Del) as illustrated by Siegel (any background process is terminated when authentication processes takes over) while offering the benefit of increased security.
As per claims 11, transition from the authentication process to the first virtual reality environment upon successful authentication would have been implicit and would meet the limitation of re-launching. 
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 unpatentable over Wu view of Riggins and Windows NT, and further in view of Du Bois (USPUB 20180039341).
Wu as modified teaches wherein the registered biometric template of the first user comprises audio data of a voice of the first user (using a biometric sensor a template can be registered on a server … biometric authentication for user identity authentication invoked.  In some cases built-in biometric sensors such as voice recognition can be used, para 23-25, 58) but although Wu as modified clearly suggests the invention being utilized in the environment such as gaming (e.g. para 16) the prior art fails to expressly suggests the first virtual reality environment comprising other users of other virtual reality devices where data generated by the first user using the one or more input devices being sent to the other virtual reality devices when the one or more input devices is coupled to the virtual reality application.
However, such solution would have been obvious to one of ordinary skill in the art before the effective filling date of the invention as illustrated by Du Bois (see Fig. 2 (a-b) and 3 with the associated text) offering the predictable benefit of multiuser experience.
Claim(s) 9-10 and 22 is/are rejected under 35 U.S.C. 103 unpatentable over Wu in view of Riggins and Windows NT, and further in view of White (USPN 10803441).
Wu’s as modified teaching has been discussed above.
Wu as modified does not, but in related art White teaches retrieving encrypted private data from a memory of the virtual reality device; deriving an encryption key and decrypting the encrypted private data using the encryption key and sending the private data to the first environment server to conduct a transaction (a digital lockbox of the mobile device is decrypted (by entering a decryption PIN or other credential) and out of network payment code is transmitted to a merchant point, see Fig. 4 the mobile device with the Encrypted Lockbox with the associated text).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include White’s teaching into Wu’s as modified invention given the benefit of secure payment.
Claim(s) 12-14 and 23 is/are rejected under 35 U.S.C. 103 unpatentable over Wu in view of Riggins and Windows NT, and further in view of Itkis (USPUB 20150089240) and Saunders (USPUB 20060106605).
As per claims 12 and 23, the registered biometric 
As per claim 13, Wu as modified teaches using threshold value to determine the positive indicator in the authentication result (matching biometric/threshold may be Boolean-type value true/false resulting in the indication of biometric success of failure, para 33).  The true value represented by score 1 being above the threshold 0 representing failure. 
However, the main difference between claim 14 and Wu’s as modified teaching is that Wu as modified score is only binary rather than having different degrees of match.  More importantly, it does not discuss prompting additional authentication (challenge with some kind of code) resulting in a positive indicator when the threshold is below certain level.  However, the examiner asserts that providing multiple threshold would have been merely a matter of design choice well, old and well known in the art of computing before the effective filling date of the invention offering the predicable benefit of customization and Saunders, for example, teaches prompting an individual for adequate response to additional challenge in case authentication score is below a predetermined threshold, (e.g. para 16).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 unpatentable over Wu in view of Riggins and Windows NT, and further, and further in view of Zhang (USPUB 20150310194).
Wu as modified teaches the method as discussed above.
Wu as modified does not, but in the related art Zhang teaches receiving a unique session identifier from the authentication server; and sending the unique session identifier to the first environment server (the server generates an authentication token for that customer's session, transmit the authentication token to the client device and subsequent requests to access protected resources from the client device may include the authentication token, see Abstract and para 2, for example).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include known techniques of authentication/access control as taught by Zhang into Wu’s as modified teaching given the benefit of access control.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PIOTR POLTORAK/Primary Examiner, Art Unit 2433